DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
The Amendment filed 3/14/2022 has been entered.  Claims 1-5, 7-9 are pending in the application with claims 1, 7-9 amended, claims 3-5 withdrawn, claim 6 cancelled.  The previous 35 USC 112 rejection of claims 1, 2, 6-9 are withdrawn in light of Applicant’s amendment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 2, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yago (JP 2012-045045 A).

In regard to claim 1, Yago discloses a turn fixing mechanism portion (Fig. 3) of an endoscope apparatus (10, Fig. 1), the turn fixing mechanism portion comprising: 
a turning portion (19) configured to be turnable ((the turning portion is configured to rotate)), and being connected to a turning unit (41), the turning portion including a first hole (19c, Figs. 3,5,6); 
a fixed portion (49) including a projecting portion (54a) configured to be inserted into the first hole (Fig. 3), and a recessed portion (61) formed around the projecting portion, the recessed portion having a predetermined depth (Fig. 3); 
an elastic member (62) disposed in the recessed portion and held between the recessed portion and the turning portion (Fig. 3); 
a holding member (48) configured to fix a turned position of the turning unit by pressing the turning portion toward a side of the fixed portion to cause the turning portion to abut the projecting portion, and by compressing the elastic member by the turning portion by a predetermined amount to generate a predetermined frictional force (the projecting portion (54a,54b) are fixed to the holding member (48) via fastening members (56), thereby pulling the fixed portion towards the turning member and thereby crushing the elastic member (62) between the fixed portion and turning member which would thereby adjust a frictional force being applied by the elastic member, Fig. 3),
a second hole formed at the holding member (Fig. 3 via opening between holding member (48) and cover (50)); and 
a fastening member (56) configured to be inserted into the second hole, and to fix the holding member to the projecting portion (Fig. 3);
wherein the predetermined amount is a compression of 12%-20% of an outer diameter of the elastic member (the elastic member, i.e. coil spring (62), is able to compress 12-20% of the diameter of the elastic member, see Figs. 3,6).

In regard to claim 2, Yago teaches wherein the elastic member is an O-shaped ring (the spring (62) which forms the elastic member forms an O-shaped ring, Fig. 3).

In regard to claim 7, Yago discloses an endoscope apparatus (10, Fig. 1) comprising:
a turn fixing mechanism portion (Fig. 3) comprising:
a turning portion (19) configured to be turnable (the turning portion is configured to rotate), and being connected to a turning unit (41), the turning portion including a first hole (19c, Fig. 3,5,6);
a fixed portion (49) including a projecting portion (54a) configured to be inserted into the first hole (Fig. 3), and a recessed portion (61) formed around the projecting portion, the recessed portion having a predetermined depth (Fig. 3); 
an elastic member (62) disposed in the recessed portion and held between the recessed portion and the turning portion (Fig. 3); 
a holding member (48) configured to fix a turned position of the turning unit by pressing the turning portion toward a side of the fixed portion to cause the turning portion to abut the projecting portion, and by compressing the elastic member by the turning portion by a predetermined amount to generate a predetermined frictional force (the projecting portion (54a,54b) are fixed to the holding member (48) via fastening members (56), thereby pulling the fixed portion towards the turning member and thereby crushing the elastic member (62) between the fixed portion and turning member which would thereby adjust a frictional force being applied by the elastic member, Fig. 3),
a second hole formed at the holding member (Fig. 3 via opening between holding member (48) and cover (50)); and
a fastening member (56) configured to be inserted into the second hole, and to fix the holding member to the projecting portion (Fig. 3);
an operation portion (12) having a first portion (surface (49a)) on which the turning unit is turnably disposed (Figs. 3,5,6); and
an insertion portion (36) connected to the operation portion at a second portion (54a,54b) of the operation portion (Figs. 3,5,6, the insertion portion is fixed to the holding member (48) which is connected to the operation portion via projections (54a,54b), therefore the insertion portion is connected to the operation portion at the projections (54a,54b)), the second portion being different from the first portion (Figs. 3,5,6).

In regard to claim 9, Yago discloses a turn fixing mechanism portion (Fig. 3) of an endoscope apparatus (10, Fig. 1) comprising:
a turning portion (19) configured to be turnable (the turning portion is configured to rotate), and being connected to a turning unit (41) turnably disposed (Fig. 3);
a fixed portion (49) including an equipping portion (54a) to which the turning portion is equipped (Fig. 3), and a recessed portion (61) formed around the equipping portion, the recessed portion having a predetermined depth (Fig. 3);
an elastic member (62) disposed in the recessed portion and held between the recessed portion and the turning portion (Fig. 3);
a holding member configured to fix a turned position of the turning unit by pressing the turning portion toward a side of the fixed portion to cause the turning portion to abut the equipping portion, and by compressing the elastic member by the turning portion by a predetermined amount to generate a predetermined frictional force (the projecting portion (54a,54b) are fixed to the holding member (48) via fastening members (56), thereby pulling the fixed portion towards the turning member and thereby crushing the elastic member (62) between the fixed portion and turning member which would thereby adjust a frictional force being applied by the elastic member, Fig. 3);
a hole formed at the holding member (Fig. 3 via opening between holding member (48) and cover (50)); and
a fastening member (56) inserted into the hole, and configured to fix the holding member to the equipping portion (Fig. 3);
wherein the predetermined amount is a compression of 12%-20% of an outer diameter of the elastic member (the elastic member, i.e. coil spring (62), is able to compress 12-20% of the diameter of the elastic member, see Figs. 3,6).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 3/14/2022 have been fully considered but they are not persuasive. 
Applicant argues “the method of fixing the adjusting dial 19 in Yago, when the adjusting dial 19 is rotated to a position at which the opening portion 61 and the recess portion 64 are coincident with each other, the coil spring 62 is biased, to thereby cause the spherical member 63 to be pressed against the recess portion 64, and the adjusting dial 19 is fixed.  In contrast, in claims 1, 7 and 9, the turning unit (e.g., the display apparatus 14) is fixed so as not to turn due to the self-weight, by a predetermined frictional force generated when the turning portion (e.g., turning mount 32) is brought into contact with the elastic member (e.g., frictional force generating member 33) so as to compress the elastic member by a predetermined amount.  According to Yago, the adjusting dial is fixed by the force pressing of the spherical member, which is generated by the elastic force of the coil spring. In contrast, according to claims 1, 7 and 9, the turning unit is fixed by the frictional force of the elastic member. Thus, the fixing of the turning unit of claims 1, 7 and 9 patentably distinguishes over that of Yago.”
The examiner disagrees since when the spherical member (63) is disposed within recess portion (64), the turning portion (19) is fixed in place and turning unit (41) is also prevented from rotating.  
Applicant argues, regarding claim 6, “the specification and Fig. 3 of Yago do not expressly of inherently disclose the coil spring is configured to be compressed by 12-20% of an outer diameter of the coil spring”.
The examiner disagrees since compression of the spring (62) causing the spherical member (63) to protrude into and out of the recess (64) would enable the spring to be compressed within a range of 12-20% of an outer diameter of the spring (62).
Applicant argues: “With regard to claim 7, the Examiner considers the insertion section (or any portion thereof) to be the turning unit of claim 7. In this regard, claim 7 has been amended to recite an insertion section. Therefore, the Applicant submits that a continued interpretation of the turning unit in claim 7 to corresponding to the insertion section of Yago would be unreasonable.”
The examiner disagrees since the turning unit is being regarded as spiral tube (41) and not the insertion section (36).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN N HENDERSON/           Primary Examiner, Art Unit 3795                                                                                                                                                                                             	May 5, 2022